*263Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Marshall appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(g) (2006). We have reviewed the record and find that this appeal is without merit. Accordingly, we dismiss the appeal for the reasons stated by the district court. Marshall v. Tichnell, No. 8:12-cv-01518-RWT (D.Md. May 31, 2012). We deny the motions for appointment of counsel, to proceed under the Prison Litigation Reform Act without prepayment of fees, for leave to file lengthy brief, and for emergency declaration for entry of default judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.